In re Charles, Gregory; — Plaintiffs); applying for supervisory and/or remedial writ; Parish of St. Tammany, 22nd Judicial District Court, Div. “D”, Nos. 205905, 209078, 209079, 209080.
We are informed by officials in the district court that this court’s order of March 15, 1993, 614 So.2d 67 (No. 93-KH-0636) is not of record below. Therefore, this petition is granted for the sole purpose of transferring the application to the district *674court for prompt consideration. (A copy of the judgment and petition transferred to the district court under number 93-KH-0636 is attached to this order.)
CALOGERO, C.J., not on panel.